Citation Nr: 0206656	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for a low back disorder.

In January 1998, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDING OF FACT

Competent evidence of a nexus between a current low back 
disorder and service is not of record.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the October 1996 and February 1997 rating 
decisions, the January 1998 statement of the case, and the 
July 1998 and February 2002 supplemental statements of the 
case, the RO informed the veteran of the evidence necessary 
to establish service connection for a low back disorder.  
While in the rating decisions and the statement of the case 
and the July 1998 supplemental statement of the case, the RO 
denied service connection for a low back disorder on the 
basis that it was not well grounded, the RO explained to the 
veteran that he had not brought forth competent evidence of a 
nexus between a current low back disorder and the veteran's 
inservice back injury.  In the January 1998 statement of the 
case, the RO provided the veteran with the provisions of 
38 C.F.R. § 3.303, which addresses service connection.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the American Legion 
(the veteran is now represented by the Disabled American 
Veterans as of April 2000).  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Also, in February 2002, the RO informed the veteran of what 
evidence he needed to submit to establish service connection 
for a low back disorder.  The RO explained that the veteran 
needed evidence of treatment since discharge from service for 
his back condition and offered to assist him in obtaining 
that evidence.  The RO asked that the veteran submit 
additional evidence or information by April 2002.  The record 
reflects that the veteran did not submit additional evidence.

As to obtaining relevant records, the veteran submitted 
private medical records, dated between July 1975 and October 
1996 and others dated between February 1997 and November 
1997.  Treatment of back pain is shown.  At the January 1998 
RO hearing, the veteran stated he had seen two private 
physicians for back pain-one who had died and whose records 
were destroyed and one who was still alive but had destroyed 
his records after a period of time.  He also stated that he 
had received treatment at the outpatient clinic in Mayague, 
Puerto Rico.  In January 1998, the RO submitted a request to 
the outpatient clinic in Mayague, Puerto Rico, which records 
were received and associated with the claims file.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for a low back disorder that 
have not been associated with the claims file or that are 
still in existence.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo VA examinations 
related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The service medical records show that in September 1964, the 
veteran reported that he had fallen and sustained an injury 
to his sacral area.  The examiner stated that there was 
tenderness in that area and spasm of the paravertebral 
muscles.  In January 1965, the veteran complained of low back 
pain.  He stated he had originally hurt his back when he was 
16 years old but had reinjured it when he fell off of a 
truck.  The veteran denied any leg pain or weakness.  The 
examiner stated that the veteran stood erect with no obvious 
deformity.  A paravertebral muscle spasm in the lower lumbar 
area was noted.  The examiner stated that the veteran had 
full range of motion and that leg tests were negative.  The 
impression was lumbar strain.  That same month, it was noted 
that an x-ray of the back was normal.  In February 1965, the 
veteran was noted to have full range of motion and no 
tenderness.  The examiner noted that there was "some" spasm 
of the paravertebral muscle.  

An August 1965 report of medical examination shows clinical 
evaluation of the spine and other musculoskeletal system to 
be normal.  In a report of medical history completed by the 
veteran at that time, he stated "no" to ever having or 
having then "bone, joint, or other deformity."

The veteran submitted a claim for a low back disorder in 
October 1996.

Private medical records, dated from July 1975 to October 
1996, show treatment for low back pain.  The first showing of 
low back pain is 1988.  The medical records show findings of 
back pain in the dorsal and lumbar spine regions.  The other 
private medical records show treatment for low back pain.  A 
magnetic resonance image (MRI) taken of the lumbosacral spine 
in October 1997 showed disc bulging involving L3-L4 and L5-
S1, posterior disc herniation at L4-L5, facets hypertrophy 
from L3-S1, vacuum phenomenon at L3-L4 with disc desiccation 
from L3 to S1, L4 vertebral body hemangioma versus fat 
island, and mild spondylosis deformans of the lumbar spine 
with degenerative modic-type changes at L5-S1.

The VA treatment reports show complaints of back pain.  
Diagnoses of vertebral disc disease, degenerative joint 
disease, and mild dorsal spondylosis were entered.

At the January 1998 RO hearing, the veteran stated that he 
had injured his back in service and was taken to sick call.  
He stated he had to sleep in a special flat bed that had been 
recommended to him and that he was on light duty from that 
point forward.  The veteran stated he had seen a private 
physician soon after he was discharged from service but that 
the physician had died and he had been unable to obtain the 
physician's records.  He stated that another private 
physician had treated him, who was still alive, but that he 
could not obtain those records because the medical records 
had been destroyed.  The veteran added he had pain in his 
back and his right leg, neck, and head (headaches).  He 
asserted that the back pain prevented him from raising 
rabbits (his line of work).  

An August 1998 VA examination report shows that the veteran 
reported that he was hospitalized due to trauma to his low 
back when he fell from a truck and was found with 
degenerative disc disease at the L3-L5 level.  The veteran 
stated that he had had low back pain since the injury in 
service.  He reported that he had worked in a rabbits 
laboratory and had retired in 1987.  The examiner examined 
the veteran and entered diagnoses of cervical spondylosis 
with discogenic disease at C4-C5 and C5-C6, lumbar 
spondylosis, chronic low back pain, and cervical and lumbar 
radiculopathy.

A September 1998 VA examination report shows that the veteran 
stated he had fallen from a jeep in service and injured his 
back.  He stated that he went to sick call and was treated 
with medications, light duty, and a wood bed panel for two 
weeks.  The veteran stated that he currently had moderate low 
back pain with radiation to all of his spine and right leg.  
He complained of occasional numbness in his legs.  The 
veteran stated that he could not work as a caretaker of 
rabbits due to the back pain.  The examiner noted that the 
veteran had moderate objective evidence of painful motion on 
all movements of the lumbar spine.  He stated there was 
moderate lumbar paravertebral muscle spasm and objective 
evidence of weakness of both ankle dorsiflexor muscles.  The 
examiner entered a diagnosis of L3-L4 and L5-S1 bulging disc, 
disc desiccation from L3 to S1, and posterior herniated 
nucleus pulposus at L4-L5 based upon the October 1997 MRI, 
but noted that he had not actually seen the MRI.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
reasons follow.

The evidence of record clearly shows that the veteran 
sustained an injury to his back while in service in September 
1964 and that he complained of pain until February 1965.  
However, following February 1965, there are no complaints of 
back pain.  In September 1965, clinical evaluation of the 
spine and other musculoskeletal system was normal.  The first 
showing of objective back pain following the veteran's 
discharge from service (where an examiner noted that the 
veteran had back pain) is in 1988, which is more than 20 
years following the veteran's discharge from service.  The 
veteran has not brought forth any evidence of continuity of 
symptomatology between his discharge from service and 1988.  
Additionally, no medical professional has attributed the 
veteran's current low back complaints to the injury he 
sustained in service.  

The Board notes that at the time of the August 1998 VA 
examination, the veteran stated that he had been hospitalized 
following his low back injury.  He also stated he had retired 
from work in a rabbit laboratory in 1987.  However, at the 
time of the January 1998 RO hearing and the September 1998 VA 
examination, the veteran stated that he had gone to sick call 
for his back pain (as opposed to being hospitalized) and had 
had to quit work as a result of the back pain.  The service 
medical records show no hospitalization for his low back 
injury.  The Board finds that the veteran's changed story of 
the type of treatment he received following his low back 
injury and when and why he quit work has caused the Board to 
doubt his credibility.  Thus, the veteran's allegations that 
he has had back pain since service are given little probative 
value.  

Regardless, the veteran has not brought forth competent 
evidence of a nexus between the current diagnosis of a low 
back disorder and his service.  Although the veteran has 
asserted that the current low back disorder is the result of 
the inservice injury to his spine, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

